 In the Matter of THE WARFIELD COMPANY,A CORPORATION FORMERLY]KNOWN AS THE THOMSON&TAYLOR COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 399, AND INTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS, LOCAL No. T.Case No. C-80.--Decided March 18, 1938Spice,Coffee,Tea,and Chocolate Industry-Interference,Restraint andCoercion-Discrimination:discharge-UnitsAppropriate for Collective Bargain-mg:skilled : occupational differences ; history of collective bargaining relations ;desires of employees as evidenced by separate union memberships-Re present a-tives:proof of choice:membership inunion-Collective Bargaining:refusal tonegotiate withrepresentatives-Strike-Reinstatement Ordered:employee dis-charged : upon application to employees who struck-BackPay:awarded todischarged employee.Mr. Harold A. Crane field,for the Board.Cassels, PotterctBentley,byMr. Robert B. Johnstone,of Chicago,Ill., for the respondent.Mr. Louis L. JaffeandMr. Howard Lichtenstein,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Union of OperatingEngineers, Local No. 399, and International Brotherhoodof Fire-men andOilers, Local No. 7, herein collectivelycalledthe Unions,the National Labor Relations Board, herein called the Board, byL. W. Beman, Regional Director for the Thirteenth Region (Chicago,Illinois), duly issued and served its complaint dated February 27,1936,againstThe Warfield Company, Chicago, Illinois, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7) ofthe National LaborRelationsAct, 49 Stat. 449, herein called the Act.On March 5, 1936, the respondent filed its answer to the complaintin which it denied that it had engaged in or was engaging in theunfair labor practices alleged therein.The answer also incorporateda motion to dismiss the complaint.58 DECISIONS AND ORDERS59Pursuant to notice, a hearing was held in Chicago, Illinois, com-mencing on March 11, 1936, before Leon M. Despres, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel, participated in the hearing,and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing uponthe issues.The parties were granted a reasonable period for oralargument at the close of the hearing, and counsel for the Boardand the respondent argued their cases orally.At the inception of the hearing, the respondent moved to dismissthe complaint on the ground that the Act is unconstitutional invarious respects.The motion was denied, without prejudice to therespondent's rights upon a continuance of the hearing.At the closeof a portion of the Board's case, the respondent moved to dismissthe complaint on the ground that no evidence had been introduced toprove that the respondent was engaged in interstate commerce.Themotion was taken under advisement.At the close of the Board'sfull case, the respondent moved to dismiss the complaint on theground that the evidence did not sustain the allegations of thecomplaint.The motion was taken under advisement, and later deniedby the Trial Examiner.His rulings are hereby affirmed.On April 9, 1936, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and wasengaging in the unfair labor practices alleged in the complaint.The respondent filed various exceptions to the Intermediate Reportwhich the Board has considered.The Board has reviewed the rulingsof the Trial Examiner on motions and on objections to the admissionof evidence and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe Warfield Company is an Illinois corporation organized on'March 27, 1909. It was originally known as The Thomson and Tay-lor Spice Company.On April 21, 1920, its name was changed toThe Thomson and Taylor Company, and on January 25, 1935, itassumed its present name. Its plant, office, and principal place ofbusiness are in Chicago, Illinois, where it employs 250 persons.Through one of its divisions, known as the Sterling Glass Company,it operates a bottle factory in Lapel, Indiana. It owns or operatesa few storage places throughout the United States, no one of whichhouses more than $1,000 worth of merchandise. 60NATIONAL LABOR RELATIONS BOARDThe respondent cleans and grinds spices, roasts and grinds coffee,manufactures cocoa, chocolate, glass bottles, and extracts, and han-dles tea.It packages and sells all of its products.Exclusive of coal and oil, almost all of the respondent's productsused at the Chicago plant come from points outside of the State ofIllinois.The respondent buys spices from foreign exporters, prin-cipally through American brokers, obtaining black and white pep=pers from Singapore, cinnamon from China, red pepper from Mom-bassa, cloves from Zanzibar, coffee from South America and Java,allspice from Jamaica, ginger from Jamaica and Africa, paprikafrom Spain, sage and mustard seed from States other than Illinoisand from foreign countries, vanilla beans from certain French colo-nies,lemon oil from Sicily, alcohol from Illinois and other States,cocoabeansfrom South America and Africa, and tea from China andJapan.Spices are prepared for sale simply by mechanicalcleaning,grind-ing, and packaging.Coffee is roasted and, in part, ground andpackaged.Tea is sold in the original packages imported fromJapan or China. Flavoring extracts are manufactured from alcohol,vanillabeans, lemon oil, and water.Cocoaismanufactured by,grinding the cocoa bean and removing the cocoa butter.Chocolateismanufactured by grinding the cocoa bean, addingcream, cocoabutter flavoring, and sugar, and making the product into halfpound cakes or into chocolate coating. Sales of chocolate coating,which is the product of substantially all of the respondent's choco-late division, are made to candy manufacturers.Chocolate coatingis a partly fabricated product.Two per cent of the product ofthe glass factory (or 15 carloads a year) is used by the respondent;the balance is sold to processors and manufacturers.Sales of othercommodities are made to wholesalers, packers, and retailers.Therespondent employs 28 salesmen who travel throughout the UnitedStates.During the period from December 4, 1934, to December 3, 1935,the respondent's total purchases, by bulk, amounted to 46,367,728pounds, of which 44,060,074 pounds were purchased outside Illinoisand 2,307,654 pounds were purchased in Illinois.During the sameperiod the respondent sold 24,347,820 pounds of the products, ofwhich 9,537,803 pounds were sold outside the State and 14,810,017pounds were sold within the State.IT.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen and Oilers, Local No. 7,and International Union of Operating Engineers, Local No. 399, areboth labor organizations affiliated with the American Federation DECISIONS AND ORDERS61of Labor.Each Local admits to membership workers in their re-spective craft employed by various employers in and about theChicago area.Local 399 also admits to membership chief engineers.III.TAE UNFAIR LABOR PRACTICESA. The discharge of Harry M. BoothAfter some preliminary experience in the field, Booth, who at thetime of the hearing was 31 years of age, was first employed bythe respondent on November 27, 1924, as a refrigerator engineer in thepowerhouse.While holding this position, he satisfactorily put therefrigerator machine in shape under difficult circumstances. In 1926or 1927, Booth was licensed as an engineer by the city authorities,and on two separate occasions was placed in charge of the engineroom for three weeks.After August 1927, Booth was assistant chiefengineer and on December 29, 1933, upon the respondent's initiativeand after a formal letter of application from Booth, he was madechief engineer.Shortly after Booth's appointment as chief engineer, and partlyupon his advice, the respondent changed several boilers from oilburners to coal burners, with a consequent large saving in fuel costs.The coal burner salesman testified that Booth's operation of theplant was satisfactory.The respondent introduced the testimony ofthe chief and assistant consulting engineers, under whom the origi-nal oil burners had been installed and inspected, to the effect thatBooth's services as chief engineer were unsatisfactory.The opinionsof the last two were admittedly based on their observation of theneatness of the powerhouse and not on any scientific tests.The chiefconsulting engineer admitted that he never communicated his opin-ion to the respondent until a casual mention in a telephone conversa-tion in July 1935.His silence seems strange when it is consideredthat he had charge of spending the greater part of $80,000 for therespondent and admittedly owed the respondent a duty to communi-cate his opinion.From all the evidence, it appears that Booth'sservices as chief engineer were satisfactory.Although it appears that before Booth's discharge on July 13,1935, the respondent had been considering for many months the em-ployment of a highly experienced and trained engineer to act aspower adviser and supervisor to the chief engineer, its varied conten-tions that Booth was unsatisfactory are completely nullified by itsletter of June 12, 1935, notifying Booth of an increase in wages from$48 to $60 a week, due to excellent work in the power plant. Boothwas one of the highest paid employees in the plant and except forone complaint concerning the employment of his assistant, Bott, 62NATIONAL LABOR RELATIONS BOARDwhom Booth considered satisfactory, the respondent never made anyoral or written complaint to him.In April 1935 the respondent effected a general wage cut of allits employees earning more than $20 a week. This was the thirdcut in four years.After receiving the last cut, all but three of thepowerhouse employees congregated in the engine room and ex-pressed their general dissatisfaction.The men decided, with Booth'sagreement, to choose unions to represent them.By the end of June,five of the powerhouse employees had joined International Brother-hood of Firemen and Oilers, Local No. 7, and six had joined Inter-national Union of Operating Engineers, Local No. 399.Booth joinedthe latter Local on June 12, 1935.It appears that in 1933 the respondent's powerhouse employeeshad discussed joining the Unions, but refrained from doing so afterbeing told by the then chief engineer that he had been instructed to,discharge any employee who joined a union.On June 1, 1935, after the men had joined, representatives of theUnions visited the respondent's executives to negotiate with themconcerning wages, hours, and employment conditions.For the firsttime, the respondent learned that the powerhouse employees hadjoined the Unions.Following this conference Warfield, Sr., the re-spondent's president, called Booth to his office on June 12, 1935, theday on which Booth joined Local No. 399, and Booth admitted to himthat he belonged to Local No. 399.Warfield, Sr. said that he wassurprised to hear him make that statement; that he did not thinkBooth would do that sort of thing; and that he thought Booth hadbeen underhanded.After considerable discussionWarfield, Sr. toldBooth to leave, and then said : "I thought I told you to get out ofthis office.Get out of here and I don't care if I never see youagain."He had never spoken so violently to Booth before.On thesame day, Booth had a conversation of an hour and a half with Avery,the respondent's vice president.Avery remonstrated with him forjoining a union.Booth explained that he wanted security of tenurein case he wanted a job elsewhere.Avery assured him that therespondent gave its employees security of tenure so long as they werefaithful and did their best.As we have noted above, in spite of thesealtercations, the respondent notified Booth that he was being givena raise in wages.Clearly his services must have been satisfactory tothe respondent.On June 12, letters were sent also to every powerhouse employeerestoring the April pay cut. In Booth's case only, his wages wereincreased over and above his former scale to a point substantiallyequivalent to the scale requested by Local No. 399.The generalincrease was given, according to the testimony, of Warfield, Jr., toprevent future "labor trouble". DECISIONS AND ORDERS63After the Union representatives had visited the respondent's exec-utives several times, Warfield, Jr., the respondent's senior vice presi=dent, conferred with Booth-in the engine room on July 11.He toldBooth that he was disappointed because Booth had not presented theemployees'. grievances to the management, that he was ready andwilling to discuss the problem with him, and that Booth was free to-come to anyone in the management to discuss compensation.Boothanswered that the matter was out of his hands and that he could notdiscuss it.Warfield, Jr., correctly understood Booth to mean thattheUnions were charged with exclusive authority to engage incollective bargaining with the respondent as defined in the Act.Warfield, Jr., then made up has mind to discharge Booth, and Boothwas: discharged two days later.The respondent contends that Booth, as chief engineer, was a rep-resentative of the management and was expected to act as such.Asalready stated, many chief engineers are members of Local No. 399.The respondent apparently recognized that this custom was not in-compatible with the responsibilities of the job, since it made arrange-ments to replace Booth with another union man.The respondent maintains that Booth, as chief engineer, shouldhave advised the management that the men under him were dissatis-fied with conditions generally and should have acted to smooth outdifficulties between his men and the respondent.As a matter of fact,Booth did state to the management that the men were dissatisfiedbecause of the April wage cut. It was because he received an unsatis-factory answer that the men joined the Unions and put their case intothe hands of 'experienced union officials.Only after the respondenthad refused to bargain with these officials and had tried vainlyto shake off the Unions by raising wages, did it seek to approach itsemployees through Booth. By this time it was clear to everyone thatonly the issue of collective bargaining remained between the respond-ent and its employees. It was not and never had been the functionof the chief engineer either to conduct or to hamper collective bar-gaining.The respondent's purpose in attempting at that late date toopen up the subject with Booth was to eliminate the Unions, and itresented his refusal to lend himself to that purpose.The respondent contends that Booth's union affiliation did not affectits decision.To a certain extent this is true.Had Booth refrainedfrom exercising his rights under the Act through his union affiliation,the respondent would not have discharged him. Booth insisted,however, upon exercising his right under the Act to designate LocalNo. 399 as his exclusive agency for collective bargaining purposes.For this reason the respondent discharged him.To evidence its indifference to union membership, the respondentcites its willingness to employ Julius Kopsa, a member of Local No. 64NATIONAL LABOR RELATIONS BOARD399, who agreed to work for the respondent in replacement of Booth.When Kopsa learned of the circumstances of Booth's discharge,however, he declined to work for the respondent.In the 85 days from July 14, 1935, to October 7, 1935, Booth hadno work for 50 days and worked, for 35 days at $42.50 per week.From October 7, 1935, to the date of the hearing, he had been .work-ing at $42.50 in a position procured through Local No. 399, pendingadjustment of the dispute.He desires reinstatement.We find that Harry M. Booth was discharged by the respondent onJuly 13, 1935, and has since been refused employment by the respond-ent for the reason that he joined and assisted a labor organizationknown as International Union of Operating Engineers, Local No. 399,and engaged in concerted activities for the purpose of collective; bar-gaining and other mutual aid and protection.By said dischargeand refusal to employ said Harry M. Booth, the respondent has dis-criminated against him, thereby discouraging membership in a labororganization, and has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. The refusal to bargain collectively1.The appropriate bargaining unitThe Trial Examiner recommended that the engineers and firemenand oilers, together, constitute an appropriate unit for the purposesof collective bargaining under Section 9 (b) of the Act.The re-spondent employs 13 powerhouse employees, and contends that it isimpractical for so few employees out of a total of more than 250 toconstitute an appropriate unit for purposes of collective bargaining.Employees having special skills have long been organized intounions upon the basis of those skills.Such unions are among theoldest and among those having the most continuous experience ofcollective bargaining with employers.Very often, too, because ofthe highly specialized character of the skill there are but a few ofthem in any one plant. The respondent does not consider it im-practical to bargain with every single employee separately; it issurely no more impractical to bargain collectively with a group of13` as a unit. In its conferences with representatives of the Unions,the respondent never objected that the bargaining unit wasinappropriate.It appears that engineers are highly skilled employees who areentrusted with greater responsibilities than most other employeesand are paid higher wages.This is true, though to a lesser extent,of the firemen.The power plant is housed in a separate buildingfrom the main plant.The employees' duties are radically different DECISIONS AND ORDERS65from the duties of the production and office -workers.Within therespondent's industry this differentiation of powerhouse employeesfrom other workers had been recognized, as is evidenced by the factthat theWholesale Grocery Code under the National IndustrialRecovery Act, which had been applicable to the respondent, madeseparate provisions for powerhouse employees.The complaint alleges that the engineers, on the one hand, andthe firemen and oilers, on the other, each constitute a unit.Eachgroup considers itself a separate and distinct unit; they have organ-ized themselves into two unions, each a local of different interna-tional unions affiliated with the American Federation of Labor.Their skills, though complementary, are different.We can find noreason under the circumstances of this case for ignoring the organiza-tional and vocational distinctions which these employees have them-selves established.Consequently, we hold that the engineers as agroup and the firemen and oilers as a group each constitute a unitappropriate for the purposes of collective bargaining.A majority of each group in the powerhouse of the respondentbelonged to their respective Unions.Membership in a union, theprincipal function of which is collective bargaining, is sufficient toconstitute the union as the agent of the member for collective bar-gaining.We find that on and after July 5, 1935, Local No. 399 andLocal No. 7 were the exclusive collective bargaining agencies, re-spectively, for the engineers, and the firemen and oilers in the power-house.2.The respondent's refusal to bargain collectivelyOn- June 1, 1935, Wood, business agent of Local No. 399, andImhahn, 3rd International Vice President of the International Unionof Operating Engineers, conferred with the respondent's vice presi-dent, Avery, with reference to the Union wage scale for powerhouseemployees.The respondent then learned that the Unions were therepresentatives designated and selected by a majority of the power-house employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.Pleading the absence of President Warfield, Sr.from the city, Avery adjourned the conference.On June 12, 1935,at another conference with Imhahn and Kennedy, business agent ofLocal No. 7, Avery stated that Warfield was not enthusiastic aboutdealing with the Unions.He made no counterproposals, but prom-ised to talk again to Warfield, Sr.On July 8, 1935, Imhahn, Wood, and Torney, president of LocalNo. 7, conferred with Avery and asked him if an agreement could benegotiated.Avery replied that the matter was out of his hands, that 66NATIONAL LABOR RELATIONS BOARDthe respondent would have nothing to do with any union,that wageshad been increased,that the men should be satisfied,and that if theywere not satisfied,Avery would discharge them.On July 8, 1935, the Unions sent identical registered letters andproposed written agreements to the respondent,who refused to ac-cept them from the United States postal employees.-On July 15, 1935, two days after Booth's discharge,Imhahn hada telephone conversation withWarfield, Jr., in which he said hewanted to discuss the discharge.Warfield, Jr. said the matter wasout of his hands and told Imhahn to talk toAvery.The call wasswitched to Avery,and Avery said that Warfield, Jr., was handlingthe matter,that Avery neither could nor would do anything about it.Imhahn then said that if no conference was held-before July 16, 1935,at noon, he would be compelled to order a strike.On July 26, 1935, the Unions sent the respondent identical letterswith the same proposed agreements.The respondent accepted theletters delivered by messenger,but mailed them and the enclosuresback to the Unions without comment.The respondent contends that the purpose of the Unions was notto bargain collectively but to consummate a closed shop.It is truethat after the respondent had refused absolutely to discuss any sub-jectwith the Union officials, the latter mailed to the respondent aproposed form of agreement containing a closed-shop clause.Butthe respondent's position was not that it would not consider the closedshop, but rather that it would not discuss any term of the wagecontract with-an "outsider".We find that on July 8, 15, and 26, 1935,the respondent refusedto bargain collectively with the Unions as the exclusive representa-tive of its employees in appropriate units.3.The strike of July 16, 1935Following the respondent's refusal to confer with the employees'representatives on July 15 and following a unanimous strike ballotby the employees, the powerhouse employees went on strike,takingall necessary precautions before leaving the plant for the safety ofthe property.This resulted in a complete cessation of productionuntil July 22.The respondent called a city inspector to the plant,who testified at the hearing that there was no danger whatsoever andthat the safety valves on the boilers were operating properly.Therespondent called in a chief engineer from an adjoining plant, whoadvised merely that the fires be banked.The situation was appar-ently thesame as it had been previously on numerous Saturdays andSundays, when the plant was not operating.The respondent thereafter employed one Adams,an engineer ofacademic and practical experience far superior to Booth's.Adams DECISIONS AND ORDERS67inspected the powerhouse on July 19 and July 20 and started opera-tions on July 22, having hired an entirely new powerhouse crew.Adams testified that emery had been thrown into engines and thata plate had been disastrously shifted, with no possible intent exceptto damage the machinery.His testimony, however, is not convincingon the issue of sabotage by the Union members.He is an interestedparty, acting as power supervisor for the respondent at a highersalary than Booth's.Neither he nor anyone else showed the slightestconnection between the acts and the Unions or their members.Hetestified that chemical analyses were made showing certain sludge-to contain emery, but did not produce the analyses.Thereupon, twoof the analyses were subpenaed, and they disclosed a finding of noemery.Adams testified that he could discern fine emery in certainsludge, but an impartial chemist testified that it is impossible byunassisted natural vision to determine the existence of fine emeryin a sludge containing (as does all sludge from motors and engines)iron oxides.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and have led and tend to lead to labor disputesburdening and-obstructing commerce and the free flow of commerce.V. THE REMEDYThe Trial Examiner recommended that Harry Booth be reinstatedto the position of first assistant to Adams.The respondent contendsthat no such position exists, although Adams testified that he hadunder him an assistant engineer in charge of operating.The recorddoes not disclose exactly the duties attached to the position namedby Adams. Consequently, we shall order that Booth be given theposition bearing the greatest equivalency possible, under the circum-stances, to that from which he was illegally discharged.The Trial Examiner, furthermore, recommended, and we shall soorder, that the respondent shall offer reinstatement to those whostruck because of the respondent's unfair labor practices.The re-spondent complains that the effect of this rule may be to deprive ofemployment those persons who took the place of the strikers.Thestrikers struck in defense of the rights granted them by the Act,and in protest against the unfair labor practices of the respondent.We are entrusted with enforcing those rights and giving them effec-tive application.The rule we apply does no more than that. 68NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.International Union of Operating Engineers, Local No. 399, andInternational Brotherhood of Firemen and Oilers, Local No. 7, areeach labor organizations, within the meaning of Section 2 (5) ofthe Act.2.The respondent, by discharging and refusing to employ HarryAl.Booth, and thereby discouraging membership in labor organiza-tions, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.The engineers in the powerhouse of the respondent's plant, onthe one hand, and the firemen and oilers in the powerhouse of therespondent's plant, on the other, respectively, constitute units ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.4.By virtue of Section 9 (a) of the Act, International Union ofOperating Engineers, Local No. 399, having been designated by amajority of the engineers employed by the respondent, and Interna-tional Brotherhood of Firemen and Oilers, Local No. 7, having beendesignated by a majority of the firemen and oilers employed by therespondent, have been at all times since July 5, 1935, the exclusiverepresentatives, respectively, of all such engineers and all such fire-men and oilers for the purposes of collective bargaining.5.The respondent, by refusing to bargain collectively with therepresentatives of its employees in appropriate units, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.The respondent, by discriminating in regard to the hire andtenure of employment of Harry M. Booth, and by refusing to bar-gain collectively with the representatives of its employees, therebyinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders that DECISIONS AND ORDERS69the respondent, The Warfield Company, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist :(a)From in any manner discouraging membership in Interna-tionalUnion of Operating Engineers, Local No. 399, and Interna-tionalBrotherhood of Firemen and Oilers, Local No. 7, or anyother labor organization of its employees, by discharging, refusing toreinstate, or otherwise discriminating against its employees in regardto hire or tenure of employment or any term or condition ofemployment;(b)From in any manner interfering with, restraining, or coercingits ' employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(c)From refusing to bargain collectively with InternationalUnion of Operating Engineers, Local No. 399, as the exclusive repre-sentative of the engineers in the powerhouse and with InternationalBrotherhood of Firemen and Oilers, Local No. 7, as the exclusiverepresentative of the firemen and oilers in the powerhouse, in respectto rates of pay, wages, hours of employment, and other conditionsof employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Harry M. Booth immediate and full reinstatement toa position bearing the greatest equivalency possible, under the cir-cumstances, to his former position, without prejudice to his seniorityand other rights and privileges, and make whole said Booth for anyloss of pay suffered by reason of his discharge, by payment to himof a sum of money equal to that which he would have earned fromthe date of his discharge to the date of the offer of reinstatement,computed at the wage rate at the time of discharge, less any amountsearned by him during that period;(b)Upon application, offer to all employees who struck on July16, 1935, immediate and full reinstatement to their former positions,without prejudice to their seniority and other rights and privileges,dismissing, if necessary, all persons hired for the first time since July16, 1935, to perform the work of such employees, and place those forwhom employment is not available on a preferred list to be offeredemployment as it arises, before any other persons are hired ;(c)Make whole those employees entitled to reinstatement, pursu-ant to section 2 (b) herein, for any losses.they may suffer by reason 70,NATIONAL LABOR RELATIONS BOARDof any refusal of their application for reinstatement pursuant tosection 2 (b) by payment to each of them, respectively, of a sumequal to that which each would normally have earned as wages duringthe period from the date of any such refusal of their application forreinstatement to the date of reinstatement, less the amount, if any,which each, respectively, may earn during said period;(d)Upon request, bargain collectively with International Union ofOperating Engineers, Local No. 399, as the exclusive representative ofthe engineers in the powerhouse and with International Brotherhoodof Firemen and Oilers, Local No. 7, as the exclusive representative ofthe firemen and oilers in the powerhouse, in respect to rates of pay,wages, hours-of employment, and other conditions of employment;(e) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days, stating that the respondent will cease and desist as afore-said ;(f)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.